This case was affirmed at a former day of this term, and now comes before us on rehearing. Plaintiffs in error insist *Page 254 
that the terms of the judgment final demand the payment of $500 by Wyatt Williams, as principal, and $100 by the sureties, W.C. McGough and A.C. Williams. In our opinion the judgment should be reformed, so as to provide for the payment of $500 by Wyatt Williams, and all costs; and that the sureties, W.C. McGough and A.C. Williams, shall pay $100, and all costs. Provided, that if Wyatt Williams, shall pay the sum of $500, and all costs, the sureties W.C. McGough and A.C. Williams, shall be discharged from any further liability on the judgment. And provided that if Wyatt Williams does not pay the $500, and the said sureties pay the $100 and all costs, they shall be discharged from all further liability.
The motion for rehearing is granted, and the judgment is reformed and affirmed.
Reformed and affirmed.
Davidson, Presiding Judge, absent.
                    ON MOTION FOR REHEARING.                         June 27, 1907.